United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3103
                                   ___________

Thomas Rea,                             *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Wal-Mart Store 1105,                    *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: March 14, 2011
                                Filed: March 29, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Rea appeals the district court’s1 adverse grant of summary judgment
in his disability-discrimination action. After careful de novo review, see Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgment
was proper. The undisputed evidence showed neither an adverse employment action,
see Fenney v. Dakota, Minn. & E. R.R. Co., 327 F.3d 707, 711-12 (8th Cir. 2003)
(elements for prima facie case of failure-to-accommodate claim under Americans with



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Disabilities Act), nor retaliation, see Littleton v. Pilot Travel Ctrs., LLC, 568 F.3d
641, 644 (8th Cir. 2009).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-